Exhibit 10.19
 
CONVERTIBLE PROMISSORY NOTE
 
$                        
 
Cambridge, Massachusetts
   
Date:                            



For value received, the undersigned, Pathfinder Cell Therapy, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of                             (the “ Payee ”), the principal sum
of  $              and 00/100  Dollars  ($              ), together with
interest to maturity (whether by lapse of time, acceleration or otherwise) on
the balance of principal remaining from time to time outstanding at a rate per
annum equal to 6%. Interest shall be calculated on the basis of a 360-day year
and actual days.


The outstanding principal amount, together with accrued interest, of this
Promissory Note shall become due and payable on the first anniversary of the
date hereof.


Payee may elect, at any time prior to completion or termination of the Capital
Raise (defined below), upon written notice to Borrower, to convert all or a
portion of the outstanding principal and/or interest hereof, to shares of common
stock of the Borrower, for the subscription price thereof, in the Capital
Raise.  “Capital Raise” has the meaning used in that certain agreement and plan
of merger dated December 22, 2010 (as amended) by and among Borrower, a
wholly-owned subsidiary of Borrower, and Pathfinder, LLC, a Massachusetts
limited liability company, pursuant to which Borrower acquired Pathfinder, LLC
in a merger transaction, the initial closing of which Capital Raise occurred in
September 2011 immediately after the merger. As a condition to any such
conversion, Payee shall execute and deliver to Borrower such agreements and
documentation as Borrower requires of other investors in the Capital Raise.


The Borrower shall have the right to prepay, at any time, all or any portion of
the principal indebtedness evidenced by this Note, together with any accrued
interest.


No failure by the holder of this Note to exercise, and no delay in exercising,
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise by such holder of any right or power preclude any
other or further exercise thereof or the exercise of any other right or
power.  The rights and remedies of the holder hereof as herein specified are
cumulative and not exclusive of any other rights or remedies which such holder
may otherwise have.


The undersigned agrees to pay all costs and expenses incurred by the holder
hereof in enforcing this Note, including, without limitation, reasonable
attorneys’ fees and disbursements.
 
 
 

--------------------------------------------------------------------------------

 
 
Every maker, endorser and guarantor of this Note hereby waives presentment,
demand and protest, and consents to any and all extensions and other indulgences
granted by the holder hereof and agrees that no such extensions or other
indulgences granted by the holder, and no discharge or release of any other
party primarily or secondarily liable on this Note, or of any collateral
securing this Note, shall operate to discharge the indebtedness evidenced by
this Note.  If this Note is signed by more than one person, all references to
the Borrower shall apply to each of them and their liabilities hereunder shall
be joint and several.


Any notice of non-payment shall be deemed given when delivered in hand or when
mailed, postage prepaid, by certified or registered mail, return receipt
requested to the Borrower at 12 Bow Street, Cambridge, Massachusetts 02138 or
sent thereto by Federal Express or comparable overnight courier.


This Note shall be governed and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed therein
(excluding choice of law principles).


IN WITNESS WHEREOF, the undersigned has executed or caused this Note to be
executed under seal as of the year and day first written above.
 
WITNESS 
 
PATHFINDER CELL THERAPY, INC.
           
 
 
By:
         
Richard L. Franklin, CEO
 

 
 
2

--------------------------------------------------------------------------------

 
 
Schedule of Promissory Notes
           
Date of issuance
 
Note Holder
 
Principal amount
             
February 2, 2012
 
Falcon Corporate Investments Limited
 
$
150,000
               
February 29, 2012
 
Falcon Corporate Investments Limited
 
$
170,000
               
March 15, 2012
 
Falcon Corporate Investments Limited
 
$
250,000
               
April 23, 2012
 
Falcon Corporate Investments Limited
 
$
150,000
               
May 25, 2012
 
Skye Asset Management SA
 
$
270,000
               
June 20, 2012
 
Ventura, Inc.
 
$
225,000
               
July 27, 2012
 
Ventura, Inc.
 
$
50,000
               
August 17, 2012
 
Breisgau Bio Ventures SA
 
$
100,000
               
October 1, 2012
 
Breisgau Bio Ventures SA
 
$
200,000
               
October 23, 2012
 
Breisgau Bio Ventures SA
 
$
200,000
               
November 20, 2012
 
Breisgau Bio Ventures SA
 
$
70,000
               
December 4, 2012
 
Breisgau Bio Ventures SA
 
$
70,000
               
December 21, 2012
 
Breisgau Bio Ventures SA
 
$
60,000
               
January 9, 2013
 
Breisgau Bio Ventures SA
 
$
75,000
               
January 28, 2013
 
Breisgau Bio Ventures SA
 
$
130,000
               
March 4, 2013
 
Mr. Joerg Gruber
 
$
100,000
               
April 2, 2013
 
Ventura, Inc.
 
$
150,000
               
April 29, 2013
 
Ventura, Inc.
 
$
150,000
               
 May 28, 2013
 
Breisgau Bio Ventures SA
 
$
250,000
               
June 26, 2013
 
Breisgau Bio Ventures SA
 
$
150,000
               
July 24, 2013
 
Breisgau Bio Ventures SA
 
$
170,000
               
August 24, 2013
 
Breisgau Bio Ventures SA
 
$
100,000
               
September 26, 2013
 
Breisgau Bio Ventures SA
 
$
100,000
               
October 22, 2013
 
Breisgau Bio Ventures SA
 
$
135,000
               
November 22, 2013
 
Breisgau Bio Ventures SA
 
$
100,000
               
December 20, 2013
 
Breisgau Bio Ventures SA
 
$
125,000
               
January 21, 2014
 
Breisgau Bio Ventures SA
 
$
105,000
             
February 24, 2014
 
Breisgau Bio Ventures SA
 
$
120,000                
March 25, 2014
 
Breisgau Bio Ventures SA
 
$
105,000
                   
Aggregate Principal amount
 
$
4,030,000
 

 
3

--------------------------------------------------------------------------------